Title: To Thomas Jefferson from Gerard Alexander, 28 July 1825
From: Alexander, Gerard
To: Jefferson, Thomas


Dear Sir,
New London
July 28th 1825
Permit me to introduce to you my son Doctor Edward Alexander. Being on his return to Baltimore, in the vicinity of which he resides, and expecting to pass by Monticello, he expressed a wish to call and pay his respects to you.The seasons have been very unfavorable to us in this part of the State the present year: our wheat crop so much injured by Fly and rust as to be scarcely merchantable, the corn crop, except on our best Lands very unpromissing and the Tobacco crop our great staple equally so—My overseer was at your quarters on Sunday last, and reported Johnsons the only good crop of Tobacco he had seen.With best wishes for your health and happiness I remain very sincerely your friendGerard Alexander